Exhibit 10.1

CLAYTON HOLDINGS, INC.

NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PROGRAM


I.                                         INTRODUCTION

The Clayton Holdings, Inc. Non-Employee Directors’ Deferred Compensation Program
(the “Program”), effective July 25, 2007, is established pursuant to the Clayton
Holdings, Inc. 2006 Stock Option and Incentive Plan (the “Plan”) and permits a
Director who is not an employee (a “Non-Employee Director”) of Clayton Holdings,
Inc. (the “Company”) to defer receipt of the cash compensation payable to him by
the Company.


II.                                     ADMINISTRATION

The Program shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”).  The Committee shall have complete
discretion and authority with respect to the Program and its application, except
as expressly limited by the Program.


III.                                 ELIGIBILITY

All Non-Employee Directors are eligible to participate in the Program.


IV.                                DEFERRAL OF CASH FEES

A Non-Employee Director may elect in advance to defer the receipt of all Cash
Fees payable under the Company’s Non-Employee Directors’ Compensation Plan, as
amended (the “Eligible Payments”).  To make an election to defer any Eligible
Payments, the Non-Employee Director must execute and deliver to the Committee an
election form specifying the percentage of his Eligible Payments he wishes to
defer.  Except with respect to a newly elected or appointed Non-Employee
Director or in connection with the establishment of this Program, any election


--------------------------------------------------------------------------------


under this paragraph shall apply only to Eligible Payments that are earned with
respect to services to be performed beginning on or after the start of the next
calendar year after such receipt and acceptance.  A Non-Employee Director who is
serving as a director on the Effective Date may, within 30 days of the Effective
Date, file a deferral election which shall apply to Eligible Payments that are
earned with respect to services performed subsequent to the election.  A newly
elected or appointed Non-Employee Director, may, within 30 days of becoming a
Non-Employee Director, file a deferral election which shall apply only to
Eligible Payments that are earned with respect to services to be performed
subsequent to the election.  An election shall remain in effect from year to
year, until a new election becomes effective with respect to Eligible Payments
payable in the next calendar year.  A Non-Employee Director may revoke his
deferral election with respect to Eligible Payments that are payable in the
calendar year beginning after receipt and acceptance by the Company of his
written revocation.


A.            DEFERRED ACCOUNT.  AS OF THE DATE OF PAYMENT OF THE ELIGIBLE
PAYMENTS, A NON-EMPLOYEE DIRECTOR’S DEFERRED ACCOUNT (“ACCOUNT”) SHALL BE
CREDITED WITH A NUMBER OF WHOLE AND FRACTIONAL STOCK UNITS DETERMINED BY
DIVIDING HIS DEFERRED ELIGIBLE PAYMENTS BY THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF THE COMPANY (“STOCK”).  FOR PURPOSES
OF THIS PROGRAM, “FAIR MARKET VALUE” OF A SHARE OF STOCK ON ANY GIVEN DATE SHALL
MEAN THE LAST REPORTED SALE PRICE AT WHICH STOCK IS TRADED ON SUCH DATE, OR IF
NO STOCK IS TRADED ON SUCH DATE, THE MOST RECENT DATE ON WHICH STOCK WAS TRADED
ON THE NASDAQ GLOBAL MARKET, OR IF APPLICABLE, ANY OTHER NATIONAL STOCK EXCHANGE
ON WHICH STOCK IS TRADED.


B.            DIVIDEND EQUIVALENT AMOUNTS.  WHENEVER DIVIDENDS (OTHER THAN
DIVIDENDS PAYABLE ONLY IN SHARES OF STOCK) ARE PAID WITH RESPECT TO STOCK, EACH
ACCOUNT SHALL BE CREDITED WITH A NUMBER OF WHOLE AND FRACTIONAL STOCK UNITS
DETERMINED BY MULTIPLYING THE DIVIDEND VALUE

2


--------------------------------------------------------------------------------


per share by the stock unit balance of the Account on the record date and
dividing the result by the fair market value of a share of Stock on the dividend
payment date.


C.            DESIGNATION OF BENEFICIARY.  A NON-EMPLOYEE DIRECTOR MAY DESIGNATE
ONE OR MORE BENEFICIARIES TO RECEIVE PAYMENTS FROM HIS ACCOUNT IN THE EVENT OF
HIS DEATH.  A DESIGNATION OF BENEFICIARY SHALL APPLY TO A SPECIFIED PERCENTAGE
OF A NON-EMPLOYEE DIRECTOR’S ENTIRE INTEREST IN HIS ACCOUNT.  SUCH DESIGNATION,
OR ANY CHANGE THEREIN, MUST BE IN WRITING AND SHALL BE EFFECTIVE UPON RECEIPT BY
THE COMPANY.  IF THERE IS NO EFFECTIVE DESIGNATION OF BENEFICIARY, OR IF NO
BENEFICIARY SURVIVES THE NON-EMPLOYEE DIRECTOR, THE ESTATE OF THE NON-EMPLOYEE
DIRECTOR SHALL BE DEEMED TO BE THE BENEFICIARY.  ALL PAYMENTS TO A BENEFICIARY
OR ESTATE SHALL BE MADE IN A LUMP SUM IN SHARES OF STOCK, WITH ANY FRACTIONAL
SHARE PAID IN CASH.


D.            PAYMENT.  ALL STOCK UNITS CREDITED TO A NON-EMPLOYEE DIRECTOR’S
ACCOUNT SHALL BE PAID IN SHARES OF STOCK TO THE NON-EMPLOYEE DIRECTOR, OR HIS
DESIGNATED BENEFICIARY (OR BENEFICIARIES) OR ESTATE, IN A LUMP SUM; PROVIDED,
HOWEVER, THAT FRACTIONAL SHARES SHALL BE PAID IN CASH.  SUCH PAYMENT SHALL BE
MADE AS SOON AS PRACTICABLE AFTER THE NON-EMPLOYEE DIRECTOR CEASES TO BE A
MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY.  NOTWITHSTANDING THE FOREGOING,
IN THE EVENT OF A SALE EVENT (AS DEFINED IN SECTION 3(C) OF THE PLAN), ALL
ACCOUNTS UNDER THE PROGRAM SHALL BECOME IMMEDIATELY PAYABLE IN A LUMP SUM.


V.                                    ADJUSTMENTS

In the event of a stock dividend, stock split or similar change in
capitalization affecting the Stock, the Committee shall make appropriate
adjustments in the number of stock units credited to Non-Employee Directors’
Accounts.


VI.                                AMENDMENT OR TERMINATION OF PROGRAM

The Company reserves the right to amend or terminate the Program at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a Non-Employee

3


--------------------------------------------------------------------------------


Director’s right to receive compensation earned before the date of such action
or his rights under the Program with respect to amounts credited to his Account
before the date of such action.  In no event shall the distribution of Accounts
to Non-Employee Directors be accelerated by virtue of any amendment or
termination of the Program, except to the extent permitted by Section 409A of
the Internal Revenue Code of 1986.


VII.                            MISCELLANEOUS PROVISIONS


A.            NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN BY THE
COMPANY OR THE COMMITTEE PURSUANT TO THE PROGRAM SHALL BE DEEMED GIVEN WHEN
PERSONALLY DELIVERED OR DEPOSITED IN THE UNITED STATES MAIL, REGISTERED OR
CERTIFIED, POSTAGE PREPAID, ADDRESSED TO THE NON-EMPLOYEE DIRECTOR AT THE LAST
ADDRESS SHOWN FOR THE NON-EMPLOYEE DIRECTOR ON THE RECORDS OF THE COMPANY.


B.            NONTRANSFERABILITY OF RIGHTS.  DURING A NON-EMPLOYEE DIRECTOR’S
LIFETIME, ANY PAYMENT UNDER THE PROGRAM SHALL BE MADE ONLY TO HIM.  NO SUM OR
OTHER INTEREST UNDER THE PROGRAM SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR CHARGE, AND ANY
ATTEMPT BY A NON-EMPLOYEE DIRECTOR OR ANY BENEFICIARY UNDER THE PROGRAM TO DO SO
SHALL BE VOID.  NO INTEREST UNDER THE PROGRAM SHALL IN ANY MANNER BE LIABLE FOR
OR SUBJECT TO THE DEBTS, CONTRACTS, LIABILITIES, ENGAGEMENTS OR TORTS OF A
NON-EMPLOYEE DIRECTOR OR BENEFICIARY ENTITLED THERETO.


C.            COMPANY’S OBLIGATIONS TO BE UNFUNDED AND UNSECURED.  THE ACCOUNTS
MAINTAINED UNDER THE PROGRAM SHALL AT ALL TIMES BE ENTIRELY UNFUNDED, AND NO
PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO SEGREGATING ASSETS OF THE
COMPANY (INCLUDING STOCK) FOR PAYMENT OF ANY AMOUNTS HEREUNDER.  NO NON-EMPLOYEE
DIRECTOR OR OTHER PERSON SHALL HAVE ANY INTEREST IN ANY PARTICULAR ASSETS OF THE
COMPANY (INCLUDING STOCK) BY REASON OF THE RIGHT TO RECEIVE PAYMENT UNDER THE
PROGRAM, AND ANY NON-EMPLOYEE DIRECTOR OR OTHER PERSON SHALL HAVE

4


--------------------------------------------------------------------------------


only the rights of a general unsecured creditor of the Company with respect to
any rights under the Program.


D.            GOVERNING LAW.  THE TERMS OF THE PROGRAM SHALL BE GOVERNED,
CONSTRUED, ADMINISTERED AND REGULATED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE.  IN THE EVENT ANY PROVISION OF THIS PROGRAM SHALL BE DETERMINED TO
BE ILLEGAL OR INVALID FOR ANY REASON, THE OTHER PROVISIONS SHALL CONTINUE IN
FULL FORCE AND EFFECT AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN
INCLUDED HEREIN.


E.             EFFECTIVE DATE OF PROGRAM.  THE PROGRAM SHALL BECOME EFFECTIVE
UPON JULY 25, 2007.

5


--------------------------------------------------------------------------------